Citation Nr: 0032461	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  99-15 928A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
Retinitis pigmentosa.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from August 1952 to October 
1952 and from October 1953 to October 1954.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1999 rating decision of the North 
Little Rock, Arkansas Regional Office (RO) of the Department 
of Veterans Affairs (VA), that denied the veteran's request 
to reopen his claim of entitlement to service connection for 
Retinitis pigmentosa. 


FINDINGS OF FACT

1.  By rating decisions dated November 1954, and March 1990, 
the RO denied service connection for Retinitis pigmentosa.

2.  A medical record, dated January 1999, was not of record 
in March 1990; is not redundant of evidence then of record; 
bears directly and substantially on the specific matter under 
consideration; and is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's March 1990 decision denying service connection 
for Retinitis pigmentosa is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.1103 (2000).

2.  New and material evidence to reopen a previously denied 
claim of service connection for Retinitis pigmentosa having 
been submitted; the claim of service connection is reopened.  
38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991); 38 C.F.R. §§ 
3.156, 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a) (2000).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  

A claimant has one year from the date of notification of a 
decision of the agency of original jurisdiction to file a 
notice of disagreement (NOD) with the decision, and the 
decision becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7105(b), (c) (West 1991); 38 C.F.R. §§ 
20.302(a), 20.1103 (2000).

The law provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 U.S.C.A. § 5108 
(West 1991).  New and material evidence means evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The RO originally denied the veteran's claim for service 
connection for Retinitis pigmentosa by rating decision dated 
November 1954, on the basis that Retinitis pigmentosa was a 
congenital or developmental condition and therefore not a 
disability for which service connection could legally be 
awarded.  Service medical records indicated that the veteran 
was hospitalized in July 1954 with complaints of progressive 
decreasing visual acuity; the diagnosis was Retinitis 
pigmentosa, not in line of duty and existing prior to 
service.  

A report of VA examination dated September 1983 indicated 
that the veteran first experienced visual disturbance in 1953 
which gradually got worse until diagnosed as retinitis 
pigmentosa.  The onset was described as "gradual" and the 
prognosis was "gradually progressive".  The medical report 
also indicated that the veteran had been considered as 
"blind" since 1965.

In January 1990, the veteran submitted a request to reopen 
his claim citing a written legal opinion of the VA General 
Counsel dated September 1989, which stated that retinitis 
pigmentosa and most other diseases of hereditary origin could 
be incurred or aggravated in service.  Furthermore, the legal 
opinion stated that where an hereditary disease had 
manifested some symptoms prior to entry on duty, it might be 
found to have been aggravated during service if it progressed 
during service at a greater rate than normally expected 
according to accepted medical authority.  This determination 
was noted to be a medical determination.  

The RO reopened and denied the veteran's claim for service 
connection for Retinitis pigmentosa by rating decision dated 
March 1990.  The RO specifically found that there was no 
medical evidence to show that the condition was aggravated by 
the veteran's military service.  The RO further held that the 
veteran's progressive loss of vision and the disease were 
found "to be normal progression of retinitis pigmentosa..."  

The evidence of record compiled after the March 1990 rating 
decision includes lay statements of the veteran as well as a 
statement, dated January 1999, from a private eye clinic, by 
his treating private physician, Dr. F. Hampton Roy.  The 
physician indicated that, based on both the veteran's history 
and his long-term treatment of the veteran, it was his 
opinion that the veteran's Retinitis Pigmentosa had 
progressed more rapidly than the expected progress of the 
disease during his military service.

Applying VA's definition of new and material evidence in 38 
C.F.R. § 3.156(a), the Board finds that the 1990 statement of 
Dr. Roy is new and material as it was not previously of 
record and is not redundant of other evidence or record when 
the RO last considered this case in 1990.  Furthermore, this 
statement goes directly to the issue in controversy; that is, 
rather the veteran's hereditary disease, Retinitis 
pigmentosa, was aggravated by his active service.  Thus, the 
Board believes that it must be considered in order to fairly 
decide the merits of the claim.

Therefore, the veteran's petition to reopen his claim for 
entitlement to service connection for Retinitis Pigmentosa 
must be granted.


ORDER

New and material evidence having been submitted to reopen a 
claim of entitlement to service connection for Retinitis 
pigmentosa, the appeal is granted.


REMAND

In light of the foregoing findings, the Board believes that 
this case warrants review by a board certified 
ophthalmologist.  

In addition, it is noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Thus, a remand is also required in this case to comply with 
the notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

Thus, this case is REMANDED for the following action:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his claim 
since March 1990.  These records should 
include, but are not limited to, the 
treatment records of F. H. Roy, M.D.  
After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified which have 
not been previously secured.

2.  Thereafter, the RO must refer the 
veteran's claims folder to a VA board 
certified ophthalmologist.  Following 
his/her review the ophthalmologist must 
offer an opinion whether it is more 
likely, less likely or as likely as not 
that the veteran's Retinitis pigmentosa 
was aggravated by service.  The examiner 
should discuss whether the symptoms of 
this eye disease progressed during the 
veteran's service at a greater rate than 
normally expected according to accepted 
medical authority.  A complete written 
rationale for any opinion expressed must 
be provided.  If the examiner disagrees 
with the opinion offered by Dr. F. H. 
Roy, a detailed explanation for the 
reason why must be provided.  The report 
should be typed.

3.  The RO must review the claims file.  
If any development requested above has 
not been furnished, including any 
requested findings and/or opinions on 
examination, remedial action should be 
undertaken. See Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998).  The RO must 
also ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SANDRA L. SMITH
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 



